PER CURIAM.
Cynthia Ribera, representative of the Guardian Ad Litem Program for the Eleventh Judicial Circuit, filed an emergency petition for a writ of prohibition and for immediate stay pending appeal. This court issued an order staying any further proceedings in the lower court and for response from any party opposing the relief requested. Upon consideration of the response from the Florida Department of Children and Family Services, we grant the petition for writ of prohibition but withhold issuing the formal writ, being certain that the trial court judge will re-cuse himself without the necessity of formal issuance of the writ.
Granted.